Citation Nr: 0715350	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
hip joint and back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral leg disorder. 

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).

The issues of entitlement to service connection for a left 
hip disorder and for a back disorder are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center in Washington, D. C.


FINDINGS OF FACT

1.  An unappealed rating decision dated in September 1970 
denied service connection for a hip joint and back disorder.

2.  The evidence received since the time of the final 
September 1970 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a hip joint and back disorder.

3.  An unappealed rating decision dated in May 1985 denied 
service connection for a bilateral leg disorder.

4.  The evidence received since the time of the final May 
1985 rating decision does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a bilateral leg disorder.

5.  A valid diagnosis of post-traumatic stress disorder 
(PTSD) based on verified stressors is not of record.


6.  The veteran's service medical records show no evidence of 
a diagnosis of or treatment for a psychiatric disorder.

7.  The veteran has current diagnoses of schizoaffective 
disorder, psychotic depression, and personality disorder not 
otherwise specified.

8.  The evidence of record does not relate any of the 
veteran's acquired psychiatric disorders to his military 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a hip joint and back disorder is new 
and material, and therefore, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral leg disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  Schizoaffective disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and to reopen finally decided claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claims, a letter dated in July 2004 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  With regard to the veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder and PTSD, although the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, a VA examination was not accorded the veteran in this 
case as none was required.  See 38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 337 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

New and Material Evidence Claims

In the case of the claims to reopen the issues of entitlement 
to service connection for a hip joint and back disorder, and 
a bilateral leg disorder, the Veterans Claims Assistance Act 
of 2000 explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f).  However, VA 
has a duty, in order to assist the claimant, to obtain 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
what evidence had been received.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  See 38 U.S.C.A. § 
5103A (b).  As the veteran has not identified any records 
that are not already in the claims file, the Board finds that 
there is no additional duty to assist prior to the submission 
of new and material evidence.  The Board also notes that 
although a VA examination was not conducted for the purpose 
of addressing the veteran's claim to reopen the issues of 
entitlement to service connection for a hip joint and back 
disorder, and a bilateral leg disorder, VA is not required to 
obtain such examinations for claims to reopen a finally 
decided decision.  See 38 C.F.R. § 3.159(c).  Thus, VA's duty 
to assist has been fulfilled.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New evidence means 
existing evidence not previously submitted to VA.  Material 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Hip Joint and Back Disorder

The RO denied service connection for a hip joint and back 
disorder in September 1970, and notified the veteran of the 
decision the same month.  The rating decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104 (2006).  The matter under consideration in 
this case at that time was whether there was current evidence 
a hip joint and back disorder.  In order for the veteran's 
claim to be reopened, evidence must have been presented or 
secured since the September 1970 rating decision which is 
relevant to, and probative of, that matter.

The evidence of  record at the time of the September 1970 
rating decision relevant to the veteran's claim for service 
connection for a hip joint and back disorder included his 
service medical records and a July 1970 VA examination 
report.  The evidence submitted since the September 1970 
rating decision includes a private medical record dated in 
February 1977, VA inpatient treatment summary dated in 
December 1979, and VA outpatient treatment records dated from 
May 1994 to July 1995, and April 2004.

The RO denied the veteran's claim for entitlement to service 
connection for a hip joint and back disorder in September 
1970.  At that time, there was no evidence that the veteran 
had a current hip joint and back disorder.  However, the 
veteran now has current diagnoses of left hip arthritis and 
degenerative joint disease of the lumbar spine, as shown in 
VA outpatient treatment records dated in April 2004 and May 
1994, respectively.  Accordingly, the evidence received since 
the last final rating decision in September 1970 is both 
"new," as it had not been previously considered by VA, and 
"material," as it raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the appeal 
to reopen the claim for entitlement to service connection for 
a hip joint and back disorder is reopened.

Bilateral Leg Disorder

The RO denied service connection for a bilateral leg disorder 
in May 1985, and notified the veteran of the decision the 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 
(2006).  The matter under consideration at that time was 
whether there was evidence of a leg injury in service, and 
whether the veteran had a currently diagnosed bilateral leg 
disorder.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the May 
1985 rating decision which is relevant to, and probative of, 
these matters.

The evidence of record at the time of the May 1985 rating 
decision relevant to the veteran's claim for service 
connection for a bilateral leg disorder included his service 
medical records.  The new evidence added to the record since 
the May 1985 rating decision pertinent to this issue included 
VA outpatient treatment records dated from May 1994 to 
October 1994.

The RO denied the veteran's claim for entitlement to service 
connection for a bilateral leg disorder in May 1985.  At that 
time, there was no evidence that there was an injury to 
either of the veteran's legs in service, or evidence of a 
current bilateral leg disorder, and that continues to be the 
case.  The VA outpatient treatment records associated with 
the veteran's claims file show that he experiences chronic 
leg and knee pain bilaterally, both in the muscles and in the 
joints.  Treatment records from May and June 1994 show that 
the veteran reported experiencing this bilateral leg and knee 
pain following a motor vehicle accident in the late 1970s.  
Although the veteran made a subjective report of degenerative 
joint disease of the bilateral knees on VA examination in 
October 1994, no objective diagnosis of this disorder was 
made.

Ultimately, no evidence has been submitted to raise a 
reasonable possibility that the veteran injured either of his 
legs in service or that he has a current bilateral leg 
disorder.  To the extent that he experiences chronic pain in 
his bilateral legs and knees, the Board notes that pain is 
only one criteria for determining whether a disability 
exists, and that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).  As such, the record remains devoid of a current 
disability of the bilateral legs.  Accordingly, although the 
evidence received since the last final rating decision in May 
1985 is "new," as it had not been previously considered by 
VA, it is not "material," as it does not raise a reasonable 
possibility of substantiating the veteran's claim.  For these 
reasons, the appeal must be denied.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the veteran contends that he currently has PTSD 
as a direct result of stressors he alleges to have 
experienced during active duty.  Specifically, in March 1985, 
the veteran reported that he experienced significant fear of 
dying while working aboard his ship, to which wounded 
soldiers were brought.  He stated that his only thoughts and 
memories were that he would end up like them.  In a December 
2003 PTSD stressor questionnaire response, the veteran 
reported that two of his friends were wounded or killed in 
1967.  He also reported that he was assigned combat 
responsibilities outside his assigned specialty, in that he 
spent 6 months supplying materials for hospitals, to include 
in Vietnam.  He asserted that his Vietnam service was not 
reflected in his service personnel records due to 
administrative error.

Although the veteran alleges that he was involved in combat 
operations for 6 months, his service personnel records do not 
reflect that he ever departed his ship, which was stationed 
in Guam, for Vietnam.  To that end, the veteran did not 
report that he served in Vietnam until December 2003; he had 
previously stated in other instances, to include during an 
April 1994 VA psychiatric evaluation, that he served only in 
Guam and Taiwan, not in Vietnam.  Further, while showing many 
incidences of treatment for various medical conditions in 
Guam, the veteran's service medical records do not show any 
evidence that he was ever treated for any medical disability 
on the ground in Vietnam.  Although the veteran's service 
personnel records are extensive, there is no objective 
evidence that he was tasked with any combat responsibilities, 
or that he was ever awarded any medals or other military 
citations indicating combat. 

As there is no evidence that the veteran served in combat, 
the Board concludes that he does not meet the criteria for 
being considered a "combat veteran" under 38 U.S.C.A. 
§ 1154(b).  As such, his lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In this case, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

However, the veteran has offered no competent corroborating 
evidence of his claimed stressors, and his service department 
records also do not support the claim regarding his claimed 
stressors.  Doran, 6 Vet. App. at 283.  In his December 2003 
PTSD stressor questionnaire response, the veteran offered the 
names of two soldiers wounded or killed in action.  However, 
he failed to provide their unit name or describe the capacity 
in which he was acquainted with them.  As noted above, the 
evidence of record does not show that the veteran ever had 
service on the ground in Vietnam.  Although information 
concerning the first soldier cited, M. J. F., notes that he 
was killed in October 1967 in Vietnam, without evidence that 
the veteran served with M. J. F., witnessed his death, or was 
otherwise associated with him, this cannot be considered a 
valid stressor upon which a diagnosis of PTSD can be based.  
The veteran's other stressor, witnessing multiple wounded 
soldiers being brought to his ship, is not a stressor that 
can be verified through objective documentation; there is 
also no evidence that the veteran was involved in the medic 
corps or otherwise had responsibilities for handling the 
wounded or dead.  

To the extent that the veteran's representative argues that 
the length of time which has passed, between the veteran's 
stated stressor events and the present, make it difficult or 
impossible for him to remember specific details, the Board 
notes that while the VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsidered, 1 Vet. App. 406 (1991).  The Court of 
Appeals for Veterans Claims has held that the duty to assist 
is not always a one-way street; if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Id.

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
To that end, although the veteran has a diagnosis of PTSD 
from a VA mental health professional in February 2001, it is 
not based on stressor events which have been verified.  In 
fact, it does not state any basis for the diagnosis at all; 
it is a bare diagnosis making no reference to any specific 
events, people, or symptomatology.  It is clear that this 
diagnosis is not probative for VA purposes, as it lacks any 
foundation or rationale for its conclusion, and also fails to 
satisfy the criteria noted above for a valid PTSD diagnosis 
for VA purposes.  

Ultimately, a diagnosis of PTSD based on verified stressor 
events is not of record.  For this reason, the preponderance 
of the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Acquired Psychiatric Disorder

The veteran's service medical records show no evidence of 
psychiatric symptomatology or a diagnosed psychiatric 
disorder in service.  The postservice evidence of record, 
including inpatient treatment records from May 1994 to July 
1994, shows that the veteran had been treated since at least 
1978 for nervousness and mild paranoia.  Schizoaffective 
disorder was first diagnosed in May 1994, and psychotic 
depression and personality disorder not otherwise specified 
were separately diagnosed in June 1994.

However, the record does not contain an opinion relating any 
of these psychiatric disorders to the veteran's military 
service.  Two different private physicians, in May 1970 and 
in March 1985, make statements inferring that the veteran's 
neurological impairment, and "difficulties" with 
interpersonal relationships, the ability to hold a job, and 
alcohol addiction, respectively, may have an origin in the 
veteran's military service.  To the extent that those 
statements can be considered a nexus between a currently 
diagnosed psychiatric disorder and the veteran's military 
service, the Board notes that none of these statements 
formally diagnose an acquired psychiatric disorder.  The 
criteria for service connection require that a nexus opinion 
must relate a diagnosed disorder, not merely symptoms, to the 
veteran's military service.  See Hickson, 12 Vet. App. at 
253.  The remaining evidence of record contains no opinions 
relating the veteran's current acquired psychiatric disorders 
to his military service.  Accordingly, service connection for 
an acquired psychiatric disorder is not warranted.

Because there is no evidence that any of the veteran's 
currently diagnosed acquired psychiatric disorders are 
related to his military service, the preponderance of the 
evidence is against his claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for a hip joint and back 
disorder is reopened, and to that extent only, the appeal is 
granted.

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for a bilateral leg disorder is denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.


REMAND

Initially, the Board notes that the September 1970 rating 
decision denied service connection for a "hip joint and back 
disorder."  However, as the new and material evidence 
submitted to reopen the veteran's claim shows that the 
veteran's left hip arthritis, and his degenerative joint 
disease of the lumbar spine, are two discrete disorders, the 
Board concludes that these two disorders should be considered 
as separate issues.

Review of the veteran's claims file shows that the veteran 
was treated for myositis of the left hip and back in April 
1969.  As early as February 1977, the veteran reported "back 
troubles."  VA outpatient treatment records in May 1994 
through October 1994, which record the veteran's subjective 
statements, tend to suggest that his current left hip and 
back disorders are the result of a postservice car accident.  
However, the Board is not free to substitute its own judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Accordingly, an orthopedic 
examination is required to determine the etiology of the 
veteran's current left hip and back disorders.

To that end, the issues of entitlement to service connection 
for a left hip disorder and for a back disorder are remanded 
for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The veteran must be afforded a VA 
orthopedic ("joints") examination to 
determine the etiology of any left hip 
or back disorder found.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  In addition to 
those stated below, any indicated 
diagnostic tests, including 
radiographic studies, deemed necessary 
for an accurate assessment must be 
conducted.  The examiner must record 
all pertinent medical complaints, 
symptoms, and clinical findings, and 
must review the results of any testing 
prior to completion of the report.  
Following a review of the service and 
postservice medical records, the 
examiner must state whether any 
diagnosed left hip or back disorder is 
related to the veteran's active duty 
service or to a postservice injury.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


